


Exhibit 10.1

 

[XXXX]  INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

AMENDMENT TO THE

XBOX 360 PUBLISHER LICENSE AGREEMENT

(2011 Renewal; MOQ; Hits Programs; Extension of Russian Manufacturing Incentive
Program;

Japan Re-Ordering Program; Xbox Live and PDLC Incentive Program and; XLSP, HTTPS
and Web Services Terms)

 

This Amendment to the Xbox 360 Publisher License Agreement (this “Amendment”) is
entered into and effective as of the later of the signature dates below (the
“Amendment Effective Date”) by and between Microsoft Licensing, GP, a Nevada
general partnership (“Microsoft”), and TAKE-TWO INTERACTIVE SOFTWARE, INC.
(“Publisher”), and supplements that certain Xbox 360 Publisher License Agreement
between the parties dated as of November 17, 2005, as amended as of December 4,
2008 (the “2008 Amendment” and collectively, the “Xbox 360 PLA”).  Microsoft
Corporation, a Washington corporation, is a party to this Amendment only with
respect to its acknowledgement of Section 6.2 of the Xbox 360 PLA and Exhibit 1,
Section 6 of this Amendment.

 

RECITALS

 

A.            Microsoft and Publisher entered into the Xbox 360 PLA to establish
the terms under which Publisher may publish video games for Microsoft’s Xbox 360
video game system.

 

B.            The parties now wish to extend the term and otherwise amend
certain terms of the Xbox 360 PLA as set forth below.

 

Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and Publisher agree as follows:

 

1.             Definitions.  Except as expressly provided otherwise in this
Amendment, capitalized terms shall have the same meanings as those ascribed to
them in the Xbox 360 PLA.

 

Section 2.10 of the Xbox 360 PLA is hereby amended and restated in its entirety
as follows:

 

“2.10       European Sales Territory” means the territory for sales distribution
comprising the United Kingdom, France, Germany, Spain, Italy, Netherlands,
Belgium, Sweden, Denmark, Norway, Finland, Austria, Switzerland, Ireland,
Portugal, Greece, Australia, New Zealand, India, South Africa, Russia, Poland,
Hungary, the Czech Republic, Slovakia, the United Arab Emirates, and any other
countries that are included by Microsoft from time to time as set forth in the
Xbox 360 Publisher Guide.”

 

Section 1.4.4 of the 2008 Amendment is hereby amended and restated in its
entirety as follows:

 

“1.4.4 “Hits Program(s)” mean Xbox 360 Platinum or Classic Hits, the Xbox 360
Family Hits, and/or the Kinect Hits programs.”

 

2.             Online Content.

 

Section 6.2.2 of the Xbox 360 PLA is hereby amended and restated in its
entirety:

 

“6.2.2      Subject to Section 10.3, Publisher agrees that Microsoft has the
right to make Online Content other than Online Game Features submitted by
Publisher available to Xbox Live Users for the Term of this Agreement. 
Publisher agrees to provide all necessary support for such Online Content as
long as such Online Content is made available to Xbox Live Users and for [xxxx]
months thereafter.  Notwithstanding any termination or expiration of Microsoft’s
license to distribute Online Content, Publisher acknowledges and agrees that
Microsoft will retain a copy of Online Content, and Publisher hereby grants
Microsoft the license to redistribute the final version of any

 

--------------------------------------------------------------------------------


 

Online Content to Xbox Live Users who have previously purchased it, directly or
indirectly, from Microsoft; including if the Xbox Live User is re-downloading to
a different console or within a different Sales Territory than where originally
downloaded.”

 

3.             Samples/FPUs.

 

Section 7.4 of the Xbox 360 PLA is hereby amended and restated in its entirety:

 

“7.4         FPUs.  For each Software Title or Hits Software Title sku, at
Publisher’s cost, Publisher shall provide Microsoft with: (i) [xxxx] FPUs and
accompanying Marketing Materials per Sales Territory in which the FPU will be
released (or such lesser amount provided in the Xbox 360 Publisher Guide);
(ii) no more than [xxxx] FPUs (or such amount provided in the Xbox 360 Publisher
Guide) and accompany Marketing Materials per Sales Territory for so-called
“Special” or “Limited” edition versions.  Such units may be used in marketing,
as product samples, for customer support, testing and for archival purposes. 
Publisher will not have to pay a royalty fee for such samples nor will such
samples count towards the Unit Discounts under Exhibit 1.”

 

4.             Release to Manufacture.

 

Section 7.5.1 of the Xbox 360 PLA is hereby amended and restated in its
entirety:

 

“7.5.1      Within [xxxx] days after the first date of manufacture by the
Authorized Replicator of FPUs for distribution to a given Sales Territory,
Publisher must manufacture FPUs to meet the minimum order quantities (“MOQs”) as
described below and in the Xbox 360 Publisher Guide.  Microsoft may update and
revise the MOQs [xxxx], which will be effective starting the following [xxxx]. 
Currently, the MOQs are as follows:

 

 

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

 

Section 7.5.3 of the Xbox 360 PLA is hereby amended and restated in its
entirety:

 

“7.5.3      If Publisher fails to manufacture FPUs to meet any applicable
minimum order quantity within [xxxx] after the first date of manufacture by the
Authorized Replicator of FPUs for distribution to a given Sales Territory,
Publisher shall immediately pay Microsoft the applicable royalty fee for the
number of FPUs represented by the difference between the applicable MOQ and the
number of FPUs of the Software Title actually manufactured by Publisher.”

 

5.             Token Promotions.

 

Section 6.1 of the 2008 Amendment is hereby amended and restated in its
entirety:

 

“6.1         Token Promotions.  In the event Publisher desires to distribute
password-protected codes generated by Microsoft, representing “tokens” (a “Token
Promotion”) that are redeemable by users for Online Content downloads from Xbox
Live (“Content Tokens”) as part of promotional activities related to a Software
Title using Xbox Live Marketplace, Publisher shall submit to Microsoft a Content
Token request via available form or online link in the Xbox 360 Publisher Guide
(“Token Form”) for approval by Microsoft.  Upon approval by Microsoft, Publisher
will pre-pay all applicable fees as set forth in the Xbox 360 Publisher Guide,
or Microsoft may, but is not obligated to, offer Publisher credit terms upon the
execution of a line of credit agreement, for payment of such fees.  As soon as
commercially feasible after payment by Publisher for an order for Content Tokens
(or Microsoft’s determination of Publisher’s credit worthiness), Microsoft shall
create Content Tokens and deliver them to Publisher.  Publisher may distribute
the Content Tokens for the Online Content download solely as part of the Token
Promotion within the Sales Territory and during the term of the Token Promotion
specified on the Token Form.  No other payments under the Xbox 360 PLA (MS
Points or otherwise) will be paid with respect to the Content Tokens. Publisher
shall be

 

Microsoft Confidential

 

--------------------------------------------------------------------------------


 

solely responsible for all aspects of marketing and fulfillment of the Token
Promotion, including without limitation all advertising and other promotional
materials related to the Token Promotion which shall be deemed Marketing
Materials.”

 

6.             Term.

 

Section 17.1 of the Xbox 360 PLA is hereby amended and restated in its entirety
as follows:

 

“17.1       Term.  The term of this Agreement shall commence on the Effective
Date and shall continue until December 31, 2014.  Unless one party gives the
other notice of non-renewal within [xxxx] of the end of the then-current term,
this Agreement shall automatically renew for successive [xxxx] terms.”

 

7.             Survival.

 

Section 17.5 of the Xbox 360 PLA is hereby amended and restated in its entirety:

 

“17.5       Survival.  The following provisions shall survive expiration or
termination of this Agreement: Sections 2, 6.2.2 (as to the redistribution of
Online Content), 6.2.3, 8, 9.1-9.3, 10.3, 10.4, 10.6, 11, 13.1, 14, 15, 16,
17.3, 17.5, 18 and Sections 1, 3, 4, 6 and 10 of Exhibit 1.”

 

8.             Exhibits.

 

Exhibits 1, 2, 6, 7, 8 and 9 of the Xbox 360 PLA are hereby amended and restated
in their entirety as attached hereto.

 

9.             Except and to the extent expressly modified by this Amendment,
the Xbox 360 PLA shall remain in full force and effect and is hereby ratified
and confirmed.  In the event of any conflict between this Amendment and the Xbox
360 PLA the terms of this Amendment shall control.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date.

 

 

MICROSOFT LICENSING, GP

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

 

 

 

 

/s/Astrid Ford

 

 

/s/Dan Emerson

By (sign)

 

 

By (sign)

 

 

Astrid Ford

 

 

Dan Emerson

Name (Print)

 

 

Name (Print)

 

 

Sr. Program Mgr

 

 

SVP & AGC

Title

 

 

Title

 

 

November 22, 2011

 

 

November 22, 2011

Date (Print mm/dd/yy)

 

 

Date (Print mm/dd/yy)

 

 

MICROSOFT CORPORATION

 

 

 

 

 

 

 

 

 

/s/Astrid Ford

 

 

 

By (sign)

 

 

 

 

 

Astrid Ford

 

 

 

Name (Print)

 

 

 

 

 

Sr. Program Mgr

 

 

 

Title

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

November 22, 2011

 

 

 

Date (Print mm/dd/yy)

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

PAYMENTS

 

1.                                      Platform Royalty

 

a.             For each FPU manufactured during the term of this Agreement,
Publisher shall pay Microsoft nonrefundable royalties in accordance with the
royalty tables set forth below (Tables 1 and 2) and the “Unit Discount” table
set forth in Section 1.e of this Exhibit 1 (Table 3).

 

b.             To determine the applicable royalty rate for a particular
Software Title that will be sold in a particular Sales Territory, the applicable
Threshold Price from Table 1 below for the category of Software Title (Standard
Software Title, Hits Software Title and Expansion Pack) will determine the
correct royalty “Tier” (except with respect to the first Commercial Release of
Hits Software Titles as described further in (ii) below).  The royalty rate is
then as set forth in Table 2 based on such Tier and the Sales Territory in which
the FPUs will be sold.  For example, assume the Wholesale Price of a Standard
Software Title to be sold in the European Sales Territory is [xxxx].  According
to Table 1, [xxxx] royalty rates will apply to that Software Title and the
royalty rate for each FPU as set forth in Table 2 is [xxxx].

 

[xxxx]

 

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

 

 

 

 

 

 

 

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

 

 

 

 

 

 

 

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

 

 

 

 

 

 

 

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

 

 

 

 

 

 

 

 

 

[xxxx]

 

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

c.             Setting the Royalty.

 

(i)            Standard Software Titles and Expansion Packs. Publisher shall
submit to Microsoft, [xxxx] for a Standard Software Title or an Expansion Pack,
a completed and signed “Xbox 360 Royalty Tier Selection Form” in the form
attached to the Xbox 360 PLA as Exhibit 2  (or updated through the Xbox 360
Publishers Guide) for each Sales Territory.  The selection indicated in the Xbox
360 Royalty Tier Selection Form (or designated electronic form method) will only
be effective once it has been approved by Microsoft.  If a Standard Software
Title or Expansion Pack does not have an approved Xbox 360 Royalty Tier
Selection Form as required hereunder (e.g. as a result of the Publisher not
providing a Xbox 360 Royalty Tier Selection Form or because Microsoft has not
approved the Xbox 360 Royalty Tier Selection Form), the royalty rate for such
Standard Software Title will default to [xxxx] or for such Expansion Pack will
default to Packs [xxxx], regardless of the actual Threshold Price (i.e., if
Microsoft does not approve an Xbox 360 Royalty Tier Selection Form because it is
filled out incorrectly, the royalty rate will default to [xxxx]).  Except as set
forth in Section 2 (Hits Programs), the selection of a royalty tier for a
Standard Software Title or Expansion Pack in a Sales Territory is binding for
the life of that Software Title or Expansion Pack even if the Threshold Price is
reduced following the Software Title’s Commercial Release.

 

(ii)           Hits Software Title.  Publisher shall submit to Microsoft, [xxxx]
of the Hits Software Title a completed and signed Xbox 360 Hits Programs
Election Form in the form attached to the Xbox 360 PLA as Exhibit 6 for each
Sales Territory.  The Xbox 360 Hits Programs Election Form will only be
effective once it has been approved by Microsoft.  If a Hits Software Title does
not have an approved Xbox 360 Hits Programs Election Form as required hereunder
(e.g. as a result of the Publisher not providing an Xbox 360 Hits Programs
Election Form or because Microsoft has not approved the Xbox 360 Hits Programs
Election Form), the royalty rate for such Hits Software Title will default to
[xxxx] (i.e., if Microsoft does not approve an Xbox 360 Hits Programs Election
Form because it is filled out incorrectly, the royalty rate will default to
[xxxx]).  Publisher may elect either Hits [xxxx] or Hits [xxxx] at initial
Commercial Release as a Hits Software provided that the Software Title meets the
Threshold Price requirements set forth in Table 1 above.

 

After [xxxx] of a Hits Software Title at the Hits [xxxx] royalty rate, Publisher
may elect to change the previously elected royalty rate for such Hits Software
Title to Hits [xxxx] in a specific Sales Territory provided that the Hits
Software Title has a Threshold Price that meets the requirements for Hits [xxxx]
royalty rate in Table 1 above.  Publisher must submit to Microsoft, [xxxx]
before placing the first manufacturing order for the applicable Hits Software
Title, a completed Xbox 360 Royalty Tier Migration Form  (a “Tier Migration
Form”) set forth in Exhibit 8 for each Sales Territory. The change in royalty
rate will only apply to manufacturing orders for such Hits Software Title placed
after the relevant Tier Migration Form has been approved by Microsoft.

 

(iii)          Cross Territory Sales.  Except for FPUs manufactured pursuant to
Section 5 below (Asia Simship Program), Publisher may not sell FPUs in a certain
Sales Territory that were manufactured for a different Sales Territory.  For
example, if Publisher were to manufacture and pay royalties on FPUs designated
for sale in the Asian Sales Territory, Publisher could not sell those FPUs in
the European Sales Territory.

 

d.             Russian Manufacturing Incentive Program.  From [xxxx] through
[xxxx] (or as further extended through the Xbox 360 Publisher Guide), for
Software Titles releasing in Russia, these Software Titles may qualify for
[xxxx], even if the Software Title qualifies for a different Tier in the rest of
the European Sales Territory, if the following requirements are met:

 

i.              The [xxxx] Royalty Rate applies only to FPUs that are sold in
Russia, Poland, Hungary and Czech Republic.

 

ii.             The Xbox 360 version of the Software Title must commercially
release no later than all other platform versions including PC.

 

iii.            To qualify, the Software Title must be fully localized,
including voice, text, and packaging; and must not contain any other language
except Russian, Polish, Hungarian and Czech.  The Xbox 360 version of the
Software Title must have at least localization parity with other platform
versions.

 

e.             Unit Discounts.  Publisher is eligible for a discount to FPUs
manufactured for a particular Sales Territory (a “Unit Discount”) based on the
number of FPUs that have been manufactured for sale in that Sales Territory as
described in Table 3 below.   Except as provided in Section 5 below, units
manufactured for sale in a Sales Territory are aggregated only

 

--------------------------------------------------------------------------------


 

towards a discount on FPUs manufactured for that Sales Territory; there is no
worldwide or cross-territorial aggregation of units for a particular Software
Title.  The discount will be rounded up to the nearest Cent, Yen or hundredth of
a Euro.

 

[xxxx]

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

f.              Japan Re-Ordering Program.  Subject to Microsoft’s approval,
certain FPUs of Software Titles released in the Japan Sales Territory may
qualify for a lower royalty rate.

 

i.                                          The following requirements must be
met in order to qualify:

 

1.               The Software Title must have been commercially available in the
Japan Sales Territory between [xxxx]

 

2.               The Software Title must have been commercially available as a
Standard FPU in the Japan Sales Territory for [xxxx].

 

3.               A minimum of [xxxx] FPUs must have been manufactured for sale
in the Japan Sales Territory.

 

ii.             If Microsoft approves a Software Title for the Japan Re-Ordering
Program, the royalty rate for FPUs of the Software Title will be [xxxx] and the
following program requirements apply:

 

1.               Publisher must manufacture new FPUs of the Software Title
(existing FPUs may not be re-packaged and re-used under this program).

 

2.               The Software Title must have packaging that differentiates it
from Standard FPUs and Xbox 360 Platinum Hits Programs packaging.  The Software
Title must also continue to comply with all packaging requirements set forth in
the Xbox 360 PLA and Xbox 360 Publisher Guide.

 

3.               The Suggested Retail Price of the Software Title must be no
more than [xxxx].

 

4.               Within [xxxx] after the first date of manufacture under this
Japan Re-Ordering Program, Publisher must meet a MOQ of [xxxx] FPUs.

 

5.               These units will not accumulate towards Unit Discounts or
Platinum Hits manufacturing requirements.

 

2.              Hits Programs

 

a.             If a Software Title meets the criteria set forth below and the
applicable participation criteria in a particular Sales Territory at the time of
the targeted Commercial Release date of the Hits FPU and Microsoft receives the
Hits Programs Election Form within the time period set forth in Section 2.a.iii
below, Publisher is authorized to manufacture and distribute Hits FPUs in such
Sales Territory and at the royalty rate in Table 2 of Section 1 above applicable
to Hits FPUs.  In order for a Software Title to qualify as a Hits FPU in a Sales
Territory, the following conditions, as applicable per Hits Program, must be
satisfied:

 

i.              The Software Title must have been commercially available as a
Standard FPU in the applicable Sales Territory for [xxxx] of Commercial Release
of the Hits FPU.  For the European Sales Territory, a Software Title releasing
as Family Hits between [xxxx] may be available as a Standard FPU in the European
Sales Territory for longer than [xxxx] at the time of Commercial Release of the
Hits FPU.

 

ii.             The Threshold Price for the Hits FPU must not exceed a maximum
Threshold Price for the relevant Sales Territory [xxxx].

 

--------------------------------------------------------------------------------


 

iii.            Publisher must provide notice to Microsoft, [xxxx] prior to the
targeted Commercial Release, of its intent to have a certain Software Title
participate in the Hits Program by providing Microsoft with a completed Hits
Program Election Form.

 

b.             As of the date Publisher wishes to Commercially Release the
Software Title as a Hits FPU, Publisher must have manufactured the following
minimum FPUs of the Software Title as a Standard Software Title for the
applicable time period, Sales Territory and Hits Program.

 

[xxxx]

 

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

 

c.             All Marketing Materials for a Hits Software Title must comply
with all Microsoft branding requirements as may be required in each Sales
Territory, and Publisher shall submit all such Marketing Materials to Microsoft
for its approval in accordance with the Xbox 360 PLA.  Notwithstanding the
foregoing, all Hit FPUs must comply with the basic branding and other
requirements for Marketing Materials set forth in the Xbox 360 Publisher Guide.

 

d.             Packaging for a Hits Software Title must comply with all
Microsoft packaging and branding requirements set forth in the Xbox 360
Publisher Guide.

 

e.             The Hits FPU version must be the same or substantially equivalent
to the Standard FPU version of the Software Title.  Publisher may modify or add
additional content or features to the Hits FPU version of the Software Title
(e.g., demos or game play changes) subject to Microsoft’s review and approval,
and Publisher acknowledges that any such modifications or additions may require
the Software Title to be re-Certified at Publisher’s expense.

 

f.              Publisher acknowledges that Microsoft may change any of the
qualifications for participation in a Hits Program upon [xxxx] advanced written
notice to Publisher.

 

3.             Payment Process

 

[xxxx].  Publisher shall not authorize its Authorized Replicators to begin
production until such time as [xxxx].  Depending upon Publisher’s credit
worthiness, Microsoft may, but is not obligated to, offer Publisher credit
terms, upon execution of a line of credit agreement, for the payment of
royalties due under this Agreement within [xxxx] from invoice creation. 
Publisher has [xxxx] after invoice billing date to dispute the information
presented in the invoice.  All payments will be made by wire transfer only, in
accordance with the payment instructions set forth in the Xbox 360 Publisher
Guide. Any payments not paid when due or according to this Section 3 will bear
interest. The interest rate will be [xxxx], or the highest rate permitted by
applicable usury law, whichever is less. The rate will be calculated on [xxxx],
from the date due until the date received by Microsoft. This Section 3 does not
authorize late payments. Interest paid will not be in lieu of or prejudice any
other right or remedy that Microsoft may have due to Publisher’s failure to make
any payment according to this Section 3.

 

4.             Billing Address

 

a.             Publisher may have two “bill to” addresses for the payment of
royalties under this Agreement.  Each “bill to” address will be for FPUs
manufactured by Authorized Replicators located in a specific Sales Territory. 
If Publisher includes a “bill-to” address in a European country, Publisher (or a
Publisher Affiliate) must execute an Xbox 360 Publisher Enrollment Form with
MIOL within ten (10) business days prior to establishing a billing address in a
European country in the form attached to the Xbox 360 PLA as Exhibit 3.

 

Publisher’s billing address(es) is as follows:

 

North American Sales Territory:

 

Japan and Asian Sales Territory (if different than the
North American billingaddress):

 

 

 

 

 

Name:

Take-Two Interactive Software, Inc.

 

Name:

 

 

--------------------------------------------------------------------------------


 

Address:

622 Broadway

 

Address:

 

 

New York, NY 10012

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

Accounts Payable

 

Attention:

 

Email address:

 

 

Email address:

 

Fax:

 

 

Fax:

 

Phone:

646-536-2842

 

Phone:

 

 

5.             Asia Simship Program

 

The purpose of this program is to encourage Publisher to release Japanese, North
American or European FPUs, that have been multi-region signed to run on NTSC-J
boxes (hereinafter collectively referred to as “Simship Titles”), in Hong Kong,
Singapore, Korea and Taiwan (referred to as “Simship Territory”) at the same
time as Publisher releases the Software Title in the Japan, European and/or
North American Sales Territories.  In order for a Software Title to qualify as a
Simship Title, Publisher must Commercially Release the Software Title in the
Simship Territory on the same date as the Commercial Release date of such
Software Title in the Japan, European and/or North American Sales Territories,
wherever the Software Title is to be simshipped from (referred to as “Original
Territory”).  To the extent that a Software Title qualifies as a Simship Title,
the applicable royalty tier (under Section 1.b of this Exhibit 1 above) and Unit
Discount (under Section 1.e of this Exhibit 1 above) is determined as if all
FPUs of such Software Title manufactured for distribution in both the Original
Territory and the Simship Territory were manufactured for distribution in the
Original Territory.  For example, if a Publisher initially manufactures [xxxx]
FPUs of a Software Title for the Japan Sales Territory and simships [xxxx] of
those units to the Simship Territory, the royalty rate for all of the FPUs is
determined [xxxx].  In this example, Publisher would also receive a [xxxx] Unit
Discount on [xxxx] units for having exceeded the Unit Discount level specified
in Section 1.e. of this Exhibit 1 above applicable to the Japan Sales
Territory.  Consequently, all releases of the Software Title in the Simship
Territory will adhere to the original Simship royalty tier irrespective of
whether the Software Title qualifies for a lower royalty tier at any point in
time. Publisher must provide Microsoft with the Asia Simship Form (located in
the Xbox 360 Publisher Guide) with respect to a particular Software Title [xxxx]
prior to manufacturing any FPUs it intends to qualify for the program. 
Publisher remains responsible for complying with all relevant import,
distribution and packaging requirements as well as any other applicable
requirements set forth in the Xbox 360 Publisher Guide.

 

6.             Online Content.  This section applies to Microsoft Corporation
and Publisher.

 

a.             For the purpose of this Section 6, the following capitalized
terms have the following meanings:

 

[xxxx]

 

b.             Publisher may, from time to time, submit Online Content to
Microsoft for Microsoft to distribute via Xbox Live and Xbox Live distribution
channels; provided, however, that Microsoft may notify Publisher of new
distribution channels for the Publisher’s Online Content that are materially
different than the current Xbox Live distribution channels.  [xxxx]

 

c.             [xxxx]

 

d.             [xxxx]

 

e.             [xxxx]

 

f.              [xxxx]

 

g.             Within [xxxx] after the end of [xxxx], or more frequently
([xxxx]) as updated by the Xbox 360 Publisher Guide, with respect to which
Microsoft owes Publisher any Royalty Fees, Microsoft shall furnish Publisher
with a statement, together with payment for any amount shown thereby to be due
to Publisher.  The statement will contain information sufficient to discern how
the Royalty Fees were computed.  Publisher has [xxxx] after the statement date
to dispute the information presented on the statement.

 

--------------------------------------------------------------------------------

 

 

7.                                      Xbox Live Billing and Collection

 

Microsoft is responsible for billing and collecting all fees associated with
Xbox Live, including fees for subscriptions and/or any Online Content for which
an Xbox Live User may be charged.  [xxxx]

 

8.                                      Third Party Royalties and Other Payments

 

Publisher acknowledges and understands that under Section 15 of the Xbox 360
PLA, Publisher warrants and represents that Publisher has obtained and will
maintain all third-party rights, consents and licenses necessary for the
permitted exploitation of Software Title content and Online Content under this
Agreement, including without limitation payment of: (i) all so-called “record”
royalties payable to artists, producers, engineers, mixers, A&R executives and
other royalty participants arising from or related to the sales of Software
Titles; (ii) all mechanical royalties payable to publishers of copyrighted
musical compositions embodied in Software Title Content and Online Content;
(iii) all synchronization royalties payable to publishers of copyrighted musical
compositions embodied in Software Title Content and Online Content; (iv) all
payments that may be required under collective bargaining agreements applicable
to Publisher or its affiliates; and (v) any and all other royalties, fees or
other amounts required to be paid

 

9.                                      Taxes

 

Publisher shall be responsible for the billing, collecting and remitting of
sales, use, value added, and other comparable taxes due with respect to the
exercise of the licenses granted in this Agreement and any other activities of
Publisher and its subsidiaries under this Agreement (including, without
limitation, the collection of revenues); provided, however, that Microsoft shall
be responsible for the billing, collecting and remitting of sales, use, value
added and other comparable taxes due with respect to the sale by Microsoft of
Online Content.  Microsoft is not liable for any taxes (including, without
limitation, any penalties or interest thereon) that Publisher or any of its
subsidiaries is legally obligated to pay in connection with this Agreement, the
exercise of any licenses granted in this Agreement or any other activities of
Publisher and its subsidiaries under this Agreement.  Publisher is not liable
for any income taxes that Microsoft is legally obligated to pay with respect to
any amounts paid to Microsoft by Publisher under this Agreement.

 

All royalties and fees exclude any taxes, duties, levies, fees, excises or
tariffs imposed on any of Publisher’s activities in connection with this
Agreement.  Publisher shall pay to Microsoft any applicable taxes that are owed
by Publisher solely as a result of entering into this Agreement and which are
permitted to be collected from Publisher by Microsoft under applicable law,
except to the extent that Publisher provides to Microsoft a valid exemption
certificate for such taxes.  Publisher agrees to indemnify, defend and hold
Microsoft harmless from any taxes (including, without limitation, sales or use
taxes paid by Publisher to Microsoft) or claims, causes of action, costs
(including, without limitation, reasonable attorneys’ fees) and any other
liabilities of any nature whatsoever related to such taxes.

 

If, after a determination by foreign tax authorities, any taxes are required to
be withheld on payments made by Publisher to Microsoft, Publisher may deduct
such taxes from the amount owed Microsoft and pay them to the appropriate taxing
authority; provided, however, that Publisher shall promptly secure and deliver
to Microsoft an official receipt for any such taxes withheld or other documents
necessary to enable Microsoft to claim a U.S. Foreign Tax Credit. Publisher will
make certain that any taxes withheld are minimized to the extent possible under
applicable law.

 

This tax section shall govern the treatment of all taxes arising as a result of
or in connection with this Agreement notwithstanding any other section of this
Agreement.

 

10.                               Audit

 

Each party shall keep all usual and proper records related to its performance
under this Agreement, including but not limited to audited financial statements
and support for all transactions related to the ordering, production, inventory,
distribution and billing/invoicing information for a period of [xxxx] the end of
the Term of this Agreement.  Such records, books of account, and entries will be
kept in accordance with generally accepted accounting principles.  Either party
(the “Auditing Party”) may audit and/or inspect the other party’s (the “Audited
Party”) records no more than once in [xxxx] in order to verify compliance with
the terms of this Agreement.  The Auditing Party shall have access to the
previous [xxxx] of the Audited Party’s records from the date that the notice of
audit request was received by the Audited Party.  The Auditing Party may, upon
reasonable advance notice, audit the Audited Party’s records and consult with
the Audited Party’s accountants for the purpose of verifying the Audited Party’s
compliance with the terms of this Agreement.  Any such audit will be conducted
during regular

 

--------------------------------------------------------------------------------


 

business hours at the Audited Party’s offices.  Any such audit will be paid for
by Auditing Party unless Material discrepancies are disclosed.  As used in this
section, “Material” means [xxxx].  If Material discrepancies are disclosed, the
Audited Party agrees to pay the Auditing Party for the costs associated with the
audit, as well as reimburse the Auditing Party for [xxxx].

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

XBOX 360 ROYALTY TIER SELECTION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.  IF EMAILING THE SIGNED FORM, PLEASE EMAIL TO
MSLIPUBX@MICROSOFT.COM AND YOUR ACCOUNT MANAGER

 

NOTES:

 

1.         THIS FORM MUST BE SUBMITTED AT LEAST [XXXX].  IF THIS FORM IS NOT
SUBMITTED ON TIME OR IS REJECTED BY MICROSOFT, THE ROYALTY RATE WILL DEFAULT TO
[XXXX] FOR THE APPLICABLE SALES TERRITORY.

 

2.         A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY.

 

1.              Publisher Name:

 

2.               Xbox 360 Software Title Name:

 

 

3.               XeMID Number or partial XeMID Number:

 

4.               Sales Territory (check one):

 

o

North American Sales Territory

o

Japan Sales Territory

o

European Sales Territory

o

Asian Sales Territory

o

Russian Incentive Manufacturing Program (see Exhibit 1 of the Xbox 360 PLA for
qualification criteria)

 

5.               Final Certification Date:
                                          (mm/dd/yy)

 

6.               Select Royalty Tier: (check one):  [xxxx]

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above Publisher, and that the information contained herein is true
and accurate.

 

 

 

 

By (sign)

 

 

 

Name, Title (Print)

 

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

Date (Print mm/dd/yy)

 

--------------------------------------------------------------------------------


 

EXHIBIT 6

 

XBOX 360 HITS PROGRAMS ELECTION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER. IF EMAILING THE SIGNED FORM, PLEASE EMAIL TO
MSLIPUBX@MICROSOFT.COM AND YOUR ACCOUNT MANAGER.

 

NOTES:

 

·                 THIS FORM MUST BE SUBMITTED BY A PUBLISHER AT LEAST [XXXX].  A
SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY IN WHICH THE PUBLISHER
WISHES TO PUBLISH A SOFTWARE TITLE AS PART OF A HITS PROGRAM AND FOR EACH HITS
PROGRAM.

 

1)          Publisher Name:

 

2)          Xbox 360 Software Title Name:

 

3)          XeMID Number:

 

4)          Hits Program (circle one)

 

Platinum Hits

 

Family Hits*

 

--------------------------------------------------------------------------------

 

 

*ESRB rating of E or PEGI rating of 12 or lower

Classic Hits

 

Kinect** Hits

 

--------------------------------------------------------------------------------

 

 

**Kinect is the primary control mechanism

 

5)              Royalty Tier (select one):    [xxxx]

 

6)              Sales Territory for which Publisher wants to publish the
Software Title as a Hits FPU (check one):

 

o

North American Sales Territory

o

Japan Sales Territory

o

European Sales Territory

o

Asian Sales Territory

 

7)              Date of Commercial Release of Software Title in applicable Sales
Territory:                                     (mm/dd/yy)

 

8)              Number of Standard FPUs manufactured to date for the Software
Title in the applicable Sales Territory:

 

9)              Projected Commercial Release date of Software Title in the
applicable Sales Territory as part of Hits Program:
                              (mm/dd/yy)

 

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

 

 

 

 

By (sign)

 

 

 

Name, Title (Print)

 

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

Date (Print mm/dd/yy)

 

--------------------------------------------------------------------------------


 

EXHIBIT 7

 

XBOX 360 LIVE AND PDLC INCENTIVE PROGRAM

 

1.                                      Xbox 360 Live and PDLC Incentive Program

 

In order to encourage Publisher to support functionality for Xbox Live in its
Xbox 360 Software Titles, to drive increased usage of Xbox Live via Xbox 360 and
to increase support of Premium Online Content, Publisher may qualify for certain
payments based on the amount of Xbox Live Market Share (defined in Section 2.k.
of this Exhibit 7 below) created by Publisher’s Multiplayer Software Titles
(defined in Section 2.c. of this Exhibit 7 below).  Each Accounting Period
(defined in Section 2.a. of this Exhibit 7 below), Microsoft will calculate
Publisher’s Xbox Live Market Share.

 

Effective [xxxx], if: (i) Publisher is ranked in the [xxxx] in terms of Xbox
Live Market Share in the applicable Accounting Period, (ii) the quarterly
average number of Paying Subscribers exceeds [xxxx] and (iii) the subscription
fee for real time multiplayer game play over Xbox Live is greater than [xxxx],
then Microsoft will pay Publisher the applicable incentive set forth in the
table in Section 3 of this Exhibit 7 based on the quarterly average number of
Paying Subscribers in the applicable Accounting Period.

 

Notwithstanding anything herein to the contrary, use of or revenue derived from
online games for which an end user pays a subscription separate from any account
established for basic use of Xbox Live are excluded from this Xbox 360 Live and
PDLC Incentive Program.

 

2.                                      Definitions

 

a.                                       “Accounting Period” means Microsoft’s
[xxxx], within the Term (defined in Section 6 below); provided that if the
Effective Date of this Agreement or the expiration date of this program falls
within such a [xxxx], then the applicable payment calculation set forth below
shall be made for a partial Accounting Period, as appropriate.

 

b.                                      “[xxxx] Unique User Market Share” means
[xxxx].

 

c.                                       “Multiplayer Software Titles” means a
Software Title for Xbox 360 that: (i) supports real-time multiplayer game play
over Xbox Live, and (ii) effective [xxxx], has Online Game Feature parity with
other video game consoles.

 

d.                                      “[xxxx] Unique Users” means the [xxxx].

 

e.                                       “New Subscriber Market Share” means
[xxxx].

 

f.                                         “New Subscriber” means a Paying
Subscriber who pays for an Xbox Live account for the first time.  A New
Subscriber is attributed to the first Multiplayer Software Title he or she
plays, even if such play was during a free-trial period which was later
converted into a paying subscription.  Effective [xxxx], each Paying Subscriber
can only be counted as a New Subscriber once, provided that each New Subscriber
that is attributed to a Software Title requiring Kinect as the primary control
mechanism (according to Microsoft’s records), will be counted as two New
Subscribers for the purposes of calculating Publisher’s Xbox Live Market Share
under this Exhibit 7.

 

g.                                      “Paying Subscriber” means a subscriber
who(se) (a) has created or migrated (from Xbox 1) a “Gamertag” for use of the
Xbox Live service on an Xbox 360; (b) has paid a fee to establish, migrate or
renew an active, fee-based subscription account to Xbox Live (excluding any
subscribers in a “free-trial” period) and (c) account is not delinquent (as
determined by Microsoft in accordance with its standard practices in connection
with Xbox Live).

 

h.                                      “PDLC Revenue” means [xxxx].

 

i.                                          “PDLC Revenue Market Share” means
[xxxx].

 

j.                                          “Subscription Revenue” means [xxxx].

 

k.                                       “Xbox Live Market Share” = [20% *
Monthly Unique User Market Share] + [20% * PDLC Revenue Market Share] + [60% *
New [xxxx].

 

3.                                      Incentive Table

 

Publisher’s “Incentive” shall be determined pursuant to the following table:

 

--------------------------------------------------------------------------------


 

 

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

 

4.                                      Example

 

[xxxx]

 

5.                                      Other Requirements

 

a.                                       Effective [xxxx], in the event that
Microsoft changes the Xbox Live subscription model in a way that impacts the
Subscription Revenue on a per Paying Subscriber basis by [xxxx], Microsoft may
change or discontinue the Xbox Live and PDLC Incentive Program by providing
Publisher with [xxxx] advance notice.

 

b.                                      Effective [xxxx], in the event that
multiplayer game play over Xbox Live becomes [xxxx] of the usage of Xbox Live
services for which Xbox Live Users pay a subscription to Microsoft, the
incentive payments will be reduced by [xxxx].

 

6.                                      Term

 

This Xbox 360 Live and PDLC Incentive Program will commence on [xxxx]  are the
Xbox 360 Live and PDLC Incentive Program changes detailed above in Sections 1,
2c, 2d, 2f, 2k, 4 and 5.  Microsoft reserves the right to change the Xbox Live
Market Share upon written notice to Publisher, but no more frequently than
[xxxx]. Microsoft may extend the Xbox 360 Live and PDLC Incentive Program beyond
[xxxx] and such notice will be provided via the Xbox 360 Publisher Guide.

 

7.                                      Payments

 

In the event Publisher qualifies for a payment under this program during an
Accounting Period, Microsoft shall furnish Publisher with a statement, together
with payment for any amount shown thereby to be due to Publisher, within [xxxx].

 

--------------------------------------------------------------------------------


 

EXHIBIT 8

 

XBOX 360 HITS ROYALTY TIER MIGRATION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT

+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.   IF EMAILING THE SIGNED FORM, PLEASE EMAIL TO
MSLIPUBX@MICROSOFT.COM AND YOUR ACCOUNT MANAGER.

 

NOTES:

 

·             THIS FORM MUST BE SUBMITTED AT LEAST [XXXX].

·             A HITS SOFTWARE TITLE MAY NOT CHANGE ROYALTIES TIERS UNTIL AFTER
IT HAS BEEN IN THE HITS PROGRAM FOR AT LEAST [XXXX].

·             A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY IN
WHICH PUBLISHER DESIRES TO CHANGE THE APPLICABLE BASE ROYALTY.

 

1.  Publisher Name:

 

2.  Xbox 360 Software Title Name:

 

3.  XeMID Number:

 

4.  Sales Territory (check one):

 

o

North American Sales Territory

o

European Sales Territory

o

Japan Sales Territory

o

Asian Sales Territory

 

5.  Date of First Commercial Release:                                         
(mm/dd/yy)

 

7.  Current Royalty Tier:  [xxxx]

 

8.  Select New Royalty Tier:  [xxxx]

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

 

 

 

 

By (sign)

 

 

 

Name, Title (Print)

 

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

Date (Print mm/dd/yy)

 

--------------------------------------------------------------------------------


 

EXHIBIT 9

 

XLSP, HTTPS AND WEB SERVICES TERMS

 

Publisher must enter into a separate Addendum regarding use of the Xbox Live
Server Platform (“XLSP”), HTTPS, and Xbox LIVE Web Services. The following is a
summary of terms and conditions:

 

1.                                      Definitions

 

1.1                                 “Hosted Content” means any content,
including any Online Content or Online Game Feature, hosted and served through
the Hosting Services under this Addendum.

 

1.2                                 “Hosting Services” means Publisher’s service
of hosting Hosted Content under this Addendum, whether performed by Publisher or
a Third Party Host, including operating, maintaining, and controlling the
servers necessary to provide the Hosted Content.

 

1.3                                 “HTTPS” means Hypertext Transfer Protocol
Secure and enables the Hosting Services to function as an expansion to the
features available from Xbox LIVE.

 

1.4                                 “Third Party Host” means a third party
providing Hosting Services on behalf of Publisher.

 

1.5                                 “Web Portal” means the Internet website
through which players of the Software Titles can access certain Hosted Content.
The Web Portal will contain certain game data information related to the
Software Titles that Publisher makes available to Xbox LIVE Users via access to
the Xbox LIVE Web Services.

 

1.6                                 “Xbox LIVE Server Platform” or “XLSP” means
Microsoft’s platform and server architecture that enables the Hosting Services
to function as an expansion to the features available from Xbox LIVE.

 

1.7                                 “Xbox LIVE User Content” means any content
that originates from Xbox LIVE Users in any format and that is published through
or as part of any Hosted Content, but excluding Xbox LIVE User Communications.

 

1.8                                 “Xbox LIVE User Communications” means
transient voice and text communications sent from an Xbox LIVE User to one or
more Xbox LIVE Users using the Xbox LIVE service (e.g., voice chat).

 

1.9                                 “Xbox LIVE Web Services” means Microsoft’s
online resources and functionalities that enable Publisher (and other permitted
third parties) to access Xbox LIVE and related data stored within, or accessible
from, Xbox LIVE.

 

2.                                      Approval and Certification.  All
proposed Hosting Services, Hosted Content, and the Web Portal are subject to the
same approval and Certification processes as are set forth in the Xbox 360 PLA
for approval and Certification of any Software Title or Online Content (e.g.,
Concept approval, pre-Certification, Certification, and Marketing Materials
approvals, with applicable references in the Xbox 360 PLA deemed modified to
refer to the Hosting Services, Hosted Content, and the Web Portal, as
applicable).

 

3.                                      Hosting Service

 

3.1         Third Party Host.  If Publisher is using a Third Party Host to
provide the Hosting Services and/or the hosting of Online Content, Publisher may
provide the Third Party Host with access to only those portions of the XDK that
are necessary for the Third Party Host to perform the Publisher Hosting Services
and/or the hosting of Online Content.  Prior to using the services of any Third
Party Host, Microsoft, the Third Party Host and Publisher must sign a Third
Party Hosting Agreement.

 

3.2         Hosting Service Requirements.  Publisher shall adhere to the
following requirements and upon request from Microsoft, shall provide Microsoft
with sufficient information to verify compliance:

 

3.2.1                        Standards.  Publisher will host the Hosted Content
and provide the Hosting Services, each in a manner that meets or exceeds
standards of quality, performance, stability, and security generally accepted in
the industry, as well as those specific requirements in the Addendum and in the
Xbox 360 Publisher Guide.

 

3.2.2                        Operation.  Publisher shall monitor the operation
and performance of the Hosting Services, respond to technical and Xbox Live User
inquiries, and have rules, policies, and procedures for the Hosting Services
that are

 

--------------------------------------------------------------------------------


 

consistent with the standards defined below and any standards that Microsoft may
provide from time to time to reflect changes in industry best practices.

 

3.2.3                        Reporting and Technical Policies.  The parties
shall follow the communication processes for sharing and updating each other’s
technical teams set forth in the Xbox 360 Publisher Guide.  In addition,
Publisher shall follow the technical processes, policies, rules, and detailed
procedures for notification, escalation and reporting of scheduled and
unscheduled maintenance, and problems that might occur with the Hosting Services
as set forth in the Xbox 360 Publisher Guide.  Each party is responsible for
notifying the other in the event that it discovers a technical problem with the
service of the other party.  Publisher shall provide Microsoft [xxxx] advanced
written notice of Publisher’s scheduled downtimes, and Publisher shall use
commercially reasonable efforts to schedule maintenance downtimes for the
Hosting Services at the same time as Microsoft’s scheduled downtimes for Xbox
Live.  Upon notification of a scheduled downtime for the Hosting Services,
Microsoft may at its option request an alternate time for such scheduled
maintenance and Publisher shall use commercially reasonable efforts to
accommodate Microsoft’s request.

 

3.2.4                        Server Capacity and Load.  Publisher shall use
commercially reasonable efforts to support all users of its Hosting Services,
including operating sufficient computing resources for user traffic, and shall
immediately inform Microsoft of the failure of relevant Hosting Services. 
Publisher shall ensure that load on the Hosting Services system does not exceed
[xxxx] the measured capacity of the system, where “capacity” is defined as the
maximum load which can be sustained by the system. Publisher must describe in
writing the tools and techniques to be used in measuring system capacity and
load, which tools and techniques must be recognizable as industry standard
practices and which must be agreed to in advance by Microsoft. Publisher shall
measure the load on the Hosting Services at intervals of no more than [xxxx].
Publisher shall retain records of load measurements for no less than [xxxx], and
shall make such records accessible to Microsoft upon request. Should changes to
the system occur which necessitate changes in the tools and techniques used to
measure capacity and load, or should the capacity of the system materially
increase or decrease, Publisher shall inform Microsoft within [xxxx].

 

3.2.5                        Uptime.  The Hosting Services shall have uptime of
[xxxx], where uptime is defined as the portion of time when the system is
accessible and available to Xbox Live Users.  Uptime will be calculated on a
[xxxx].  Publisher will report the uptime statistics to Microsoft upon request. 
Scheduled maintenance may be deducted when calculating uptime.

 

3.2.6                        Server Location.  Publisher will locate all servers
used to operate (or used in relation to operating) the Hosting Services, HTTPS,
or the Web Portal in approved territories, in accordance with the Xbox 360
Publisher Guide.

 

3.2.7                        Troubleshooting; Notice to Users.  If the Hosting
Services or the Web Portal are unable to connect to and properly interoperate
with Xbox LIVE, Publisher will diligently work with Microsoft (subject to the
availability of Microsoft resources, in Microsoft’s discretion) to troubleshoot
the problem, and Publisher will diligently work to fix any such problem. During
any time in which a Title, any Hosted Content that uses the Hosting Services, or
the Web Portal is unable to establish a connection to the Hosting Services, then
Publisher must display the appropriate message to the Xbox LIVE User in
accordance with the Xbox 360 Publisher Guide.

 

3.2.8                        Xbox Live Family Settings Features.  The Hosting
Services, Hosted Content, and Web Portal will comply with the requirements of
the Xbox 360 Publisher Guide and the technical certification requirements
related to the family settings features of Xbox 360 and Xbox LIVE.

 

4.                                      Xbox LIVE Web Services Requirements.
When implementing and accessing the Xbox LIVE Web Services, to host and operate
the Web Portal or otherwise, Publisher will at all times strictly comply with
the following:

 

4.1                                 Each applicable Xbox LIVE User account may
be linked to a corresponding Web Portal user account using Windows LiveID, in
compliance with all requirements related to the use of Windows LiveID
(including, if applicable, the execution of any separate agreement required for
Publisher to implement Windows Live ID). Xbox LIVE User accounts may not be
directly linked to accounts from any other platform or service (including
Gamespy Comrade, PSN, or others);

 

4.2                                 Xbox LIVE Web Services may only be called in
response to a Web Portal user request;

 

--------------------------------------------------------------------------------


 

4.3                                 Information returned from Xbox LIVE Web
Services may only be cached to improve performance and must be purged as soon it
is no longer necessary to improve performance. Publisher may not, under any
circumstances, permanently store any information returned from the Xbox LIVE Web
Services outside of Xbox LIVE;

 

4.4                                 Information returned from Xbox LIVE Web
Services may not be used in any way outside of the Web Portal, nor may such
information be used by Gamespy “BuddySync” or similar functionality;

 

4.5                                 “Presence” and “Profile” Xbox LIVE Web
Services may only be called in the context of an active Windows LiveID user
session;

 

4.6                                 “Friends” information may only be requested
for the Xbox LIVE User making the request (requesting friends of arbitrary Xbox
LIVE Users is not permitted);

 

4.7                                 Information from Xbox LIVE Web Services may
not be intermixed or combined with data from other services or platforms;

 

4.8                                 Information from Xbox LIVE Web Services may
not be modified;

 

4.9                                 Only achievement information of Software
Titles developed or published by Publisher may be requested by the Web Portal;
and

 

4.10                           The Web Portal must at all times observe the Xbox
LIVE privacy settings for profile information, and Publisher must enforce those
privacy settings.

 

5.                                      Xbox Live User Content

 

5.1                                 Microsoft Approval.  Publisher may not allow
Xbox Live Users to create, share or otherwise provide Xbox Live User Content in
connection with a Software Title without Microsoft’s express approval.  If
Publisher wants to make Xbox Live User Content available as part of Hosted
Online Content, Publisher will provide to Microsoft a detailed description of
the process and procedures Publisher will have in place regarding such Xbox Live
User Content no later than [xxxx]. Publisher agrees to comply with Microsoft’s
User-Generated Content policy in full unless Publisher has received prior
written exception(s) from Microsoft.

 

5.2                                 Claim of Infringement.  If Microsoft has
approved Publisher allowing Xbox Live User Content, Publisher shall maintain a
procedure for removing Xbox Live User Content in the event of a claim of
infringement, which procedure shall comply with all applicable laws and
regulations.  Microsoft may notify Publisher of any complaints Microsoft
receives related to Xbox Live User Content.  Publisher agrees to notify
Microsoft [xxxx] after receipt) of any third party claims of infringement
relating to Xbox Live User Content associated with Publisher’s Software
Title(s) or Online Content and to update Microsoft as to steps taken in response
thereto; and Publisher shall indemnify, defend and hold Microsoft harmless from
any claims, causes of action, costs (including, without limitation, reasonable
attorneys’ fees) and any other liabilities of any nature whatsoever related to
any such claims of infringement.

 

5.3                                 Additional Circumstances for Removal of Xbox
Live User Content.  Microsoft may in its discretion request that Xbox Live User
Content be removed by Publisher pursuant to the procedures described above for
Xbox Live User violations of the Xbox Terms of Use and/or Code of Conduct.

 

--------------------------------------------------------------------------------
